Citation Nr: 0941058	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for sleep apnea prior to January 4, 2008.

2.  Entitlement to an initial evaluation in excess of 50 
percent for sleep apnea from January 4, 2008.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1981 to September 
1992.  He also had active service in the Army Reserves from 
November 2004 to September 2005, with service in support of 
Operation Enduring Freedom.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that the RO should have 
assigned a higher initial disability evaluation for his 
service-connected sleep apnea.  The RO originally granted the 
Veteran's service connection claim for sleep apnea in the 
March 2006 rating decision currently on appeal.  The RO 
evaluated the Veteran's disability as 30 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6847, effective 
October 1, 2005.  The Veteran was notified of this decision 
and timely perfected this appeal.  A subsequent rating 
decision dated June 2009 increased the Veteran's disability 
evaluation to 50 percent under Diagnostic Code 6847, 
effective January 4, 2008.

Preliminarily, the Board notes that the Veteran had active 
service in the Army Reserves from November 2004 to September 
2005, with service in support of Operation Enduring Freedom.  
However, the Board notes that the Veteran's service treatment 
records (STRs) from this period of service are not of record 
and should be obtained.  Accordingly, the RO should contact 
the appropriate service department and/or Federal agency and 
request a complete copy of these records.  A notation should 
be included in the claims file if no such records exist.
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, 
the Veteran has not been afforded a VA examination to 
ascertain the nature and severity of his service-connected 
sleep apnea.  Thus, the RO should schedule the Veteran for 
such an examination.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from January 4, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department and/or Federal agency 
to obtain a complete copy of the Veteran's 
service treatment records for his period 
of active service in the Army Reserves 
from November 2004 to September 2005.  If 
no such records exist, a notation should 
be included in the claims file indicating 
as such.  

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain treatment records pertaining to the 
Veteran dated from January 4, 2008 to the 
present.

3.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for an examination.  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

Specifically, the examiner is asked to 
ascertain the nature and severity of the 
Veteran's service-connected sleep apnea.  
The examiner must provide a complete 
rationale for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


